W. SHARP, J.
The Department of Revenue (Department) appeals from the trial court’s order rendered July 12, 1999, which rejected its motion to establish arrearages and enforce a child support order. The problem in this case was that the enforcement proceeding in which the Department filed its motion had been dismissed on January 30, 1995. We affirm.
This brief record shows that in 1986 a Palm Beach court required Aiman to pay $105.00 per month in child support for Danny Aiman, born July 18, 1984. Thereafter, the Department filed a petition concerning this order in Palm Beach County. However, the Department subsequently discovered Aiman had moved to Brevard County, and it moved to transfer the case there. This motion was granted and the case was transferred to -Brevard County. However, the Brevard County court dismissed it on January 30, 1995 pursuant to Florida Rule of Civil Procedure 1.420(e), due to lack of prosecution after a year of no record activity.
On January 14, 1999, the Department filed a motion to establish arrearages and enforce the 1986 child support order. However, it filed the motion under the earlier, dismissed case number. Accordingly, the Brevard County court failed to act on the motion after pointing out the case had been dismissed by operation of law on January 30,1995.
The Department argues on appeal that the 1986 child support order is still valid and should be enforced. We agree that may be the case. However, in order to enforce it, the Department must file a new lawsuit and properly serve and prosecute it.
AFFIRMED.
ANTOON, C.J., and GRIFFIN, J., concur.